AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Ronald Zazworsky)

             THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered
into effective as of May 28, 2001 by and between Ronald Zazworsky ("Employee")
and F.Y.I. Incorporated, a Delaware corporation (the "Company").  This Agreement
hereby supersedes any other employment agreements or understandings, written or
oral, between the Company and Employee.

R E C I T A L S

             The following statements are true and correct:

             As of the date of this Agreement, the Company is engaged primarily
in the document and information management outsourcing solutions business (the
“Business”).

             Employee is employed hereunder by the Company in a confidential
relationship wherein Employee, in the course of his employment with the Company,
has and will continue to become familiar with and aware of information as to the
Company's customers, specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company, and future plans with
respect thereto, all of which has been and will be established and maintained at
great expense to the Company; this information is a trade secret and constitutes
the valuable goodwill of the Company.

             Therefore, in consideration of the mutual promises, terms,
covenants and conditions set forth herein and the performance of each, it is
hereby agreed as follows:

A G R E E M E N T S

             1.          Employment and Duties.

             (a)         The Company hereby employs Employee as a Division
President of Health and Government Services and Officer of the Company.  As
such, Employee shall have responsibilities, duties and authority reasonably
accorded to and expected of a Division President of the Company.  Employee
hereby accepts this employment upon the terms and conditions herein contained
and, subject to paragraph 1(b), agrees to devote his working time, attention and
efforts to promote and further the business of the Company.

             (b)        Employee shall not, during the term of his employment
hereunder, be engaged in any other business activity pursued for gain, profit or
other pecuniary advantage except to the extent that such activity (i) does not
interfere with Employee's duties and responsibilities hereunder and (ii) does
not violate paragraph 9 hereof.  The foregoing limitations shall not be
construed as prohibiting Employee from making personal investments in such form
or manner as will neither require his services, other than to a minimal extent,
in the operation or affairs of the companies or enterprises in which such
investments are made nor violate the terms of paragraph 9.

 

             2.          Compensation.  For all services rendered by Employee,
the Company shall compensate Employee as follows:

             (a)         Base Salary; Annual Bonus.  The base salary payable to
Employee shall be $275,000 per year (effective January 1, 2001), payable on a
regular basis in accordance with the Company's standard payroll procedures but
not less than monthly (pro-rated for any year in which Employee is employed for
less than the full year).  On at least an annual basis the Board of Directors
(the “Board”) will review Employee’s performance and make increases to such base
salary if, in its discretion, any such increase is warranted.  For 2001 and
subsequent years, it is the Company's intent to develop a written Incentive
Bonus Plan setting forth the criteria under which Employee and other officers
and key employees will be eligible to receive year-end bonus awards. Employee
shall be eligible for a bonus opportunity of up to 75% of Employee's annual base
salary payable in cash and/or equity of the Company (at the Company’s
discretion) in accordance with the Incentive Bonus Plan.  The award of any bonus
shall be based on the Company’s overall performance and the total performance of
the business managed and shall be payable in various increments based on the
performance. The incremental payments and the Company's targeted performance
shall be determined by the Board or the compensation committee thereof.  For
2001, Employee has already been awarded Warrant No. 63 as payment for any 2001
bonus opportunity.

             (b)        Other Compensation.  Employee shall be entitled to
receive additional benefits and compensation from the Company in such form and
to such extent as specified below:

             (i)          Payment of all premiums for coverage for Employee and
Employee's dependent family members under health, hospitalization, disability,
dental and other insurance plans that the Company may have in effect from time
to time.

             (ii)         Reimbursement for all business travel and other
out-of-pocket expenses reasonably incurred by Employee in the performance of his
services pursuant to this Agreement and a $1,000 per month car allowance
(determined on a pre-tax basis) (increased from $500 per month effective March
2001).  All reimbursable expenses shall be appropriately documented in
reasonable detail by Employee upon submission of any request for reimbursement,
and in a format and manner consistent with the Company's expense reporting
policy.

             (iii)        Four (4) weeks paid vacation for each year during the
period of employment or such greater amount as may be afforded officers and key
employees generally under the Company's policies in effect from time to time
(pro-rated for any year in which Employee is employed for less than the full
year).

             (iv)       The Company shall provide Employee with other executive
perquisites as may be available to or deemed appropriate for Employee by the
Board and participation in all other Company-wide employee benefits as available
from time to time.

 

             (v)        The Company shall reimburse Employee up to $6,000 per
year for expenditures on health, insurance, financial planning or tax planning
benefits (or similar benefits at the discretion of the Company) or club dues
selected by Employee.

             3.          [INTENTIONALLY LEFT BLANK]

             4.          Term; Termination; Rights on Termination.  The term of
this Agreement shall begin on the date hereof and continue through December 31,
2002.  On each December 31, the agreement shall automatically renew for a two
(2) year period (such that upon such renewal, the new remaining term shall be
two years), unless prior written notice is provided to Employee that it will not
be renewed (the “Term”).  This Agreement and Employee's employment may be
terminated in any one of the following ways:

             (a)         Death.  The death of Employee shall immediately
terminate the Agreement with no severance compensation due to Employee's estate.

             (b)        Disability.  The Company will make efforts to reasonably
accommodate Employee as required by applicable state or federal disability
laws.  However, the parties irrebutably presume that, given Employee's position,
it would be an undue hardship to the Company if Employee is absent for more than
three (3) consecutive months.  Therefore, if as a result of incapacity due to
physical or mental illness or injury, Employee shall have been absent from his
full-time duties hereunder for three (3) consecutive months, then thirty (30)
days after receiving written notice (which notice may occur before or after the
end of such three (3) month period, but which shall not be effective earlier
than the last day of such three (3) month period), the Company may terminate
Employee's employment hereunder provided Employee is unable to resume his
full-time duties at the conclusion of such notice period.  Also, Employee may
terminate his employment hereunder if his health should become impaired to an
extent that makes the continued performance of his duties hereunder hazardous to
his physical or mental health or his life, provided that Employee shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that at the Company's request made within thirty
(30) days of the date of such written statement, Employee shall submit to an
examination by a doctor selected by the Company who is reasonably acceptable to
Employee or Employee's doctor and such doctor shall have concurred in the
conclusion of Employee's doctor.  In the event this Agreement is terminated as a
result of Employee's disability, Employee shall receive from the Company, in a
lump-sum payment due within ten (10) days of the effective date of termination,
the base salary at the rate then in effect for whatever time period is remaining
under the Term of this Agreement or for six (6) months, whichever amount is
greater.

             (c)         Good Cause.  The Company may terminate the Agreement
five (5) days after written notice to Employee for good cause, which shall be:
(i) Employee's breach of this Agreement; (ii) Employee's negligence in the
performance or nonperformance (continuing for five (5) days after receipt of the
written notice) of any of Employee's material duties and responsibilities
hereunder; (iii) Employee's dishonesty, fraud or misconduct with respect to the
business or affairs of the Company that adversely affects the operations or
reputation of the Company; (iv) Employee's conviction of a felony crime; or (v)
chronic alcohol abuse or illegal drug abuse by Employee.  In the event of a
termination for good cause, as enumerated above, Employee shall have no right to
any severance compensation.

 

             (d)        Without Cause.  At any time after the commencement of
employment, the Company may, without cause, terminate this Agreement and
Employee's employment, effective ten (10) days after written notice is provided
to Employee.  Employee may only be terminated without cause by the Company
during the Term hereof if such termination is approved by the Board of Directors
of the Company.  Should Employee be terminated by the Company without cause,
Employee shall receive from the Company, in a lump-sum payment due on the
effective date of termination, the base salary at the rate then in effect for
whatever time period is remaining under the Term of this Agreement.

             (e)         Change in Control.  Refer to paragraph 20 below.

             (f)         Termination by Employee for Good Reason.  Employee may
terminate his employment hereunder for "Good Reason."  As used herein, "Good
Reason" shall mean the continuance of any of the following after fifteen (15)
days' prior written notice by Employee to the Company, specifying the basis for
such Employee's having Good Reason to terminate this Agreement:

             (i)          Employee's removal from, or failure to be reappointed
or reelected to, Employee's position under this Agreement, except as
contemplated by paragraphs 4(a), (b), (c) and (e); or

             (ii)         Any other material breach of this Agreement by the
Company that is not cured within the fifteen (15) day time period set forth in
paragraph 4(f) above, including the failure to pay Employee on a timely basis
the amounts to which he is entitled under this Agreement.

In the event of any dispute with respect to the termination by the Employee for
Good Reason, such dispute shall be resolved pursuant to the provisions of
paragraph 16 below.  In the event that it is determined that Good Reason did
exist, the Company shall pay all amounts and damages to which Employee may be
entitled as a result of such breach, including interest thereon and all
reasonable legal fees and expenses and other costs incurred by Employee to
enforce his rights hereunder.  Should Employee terminate his employment for Good
Reason, Employee shall receive from the Company, in a lump-sum payment due on
the effective date of termination, the base salary at the rate then in effect
for whatever time period is remaining under the Term of this Agreement or for
six (6) months, whichever amount is greater.

             (g)        Termination by Employee Without Cause.   If Employee
resigns or otherwise terminates his employment without Good Reason pursuant to
paragraph 4(f), Employee shall receive no severance compensation.

 

Upon termination of this Agreement for any reason provided in clauses (a)
through (g) above, Employee shall be entitled to receive all compensation earned
and all benefits and reimbursements vested or due through the effective date of
termination.  Additional compensation subsequent to termination, if any, will be
due and payable to Employee only to the extent and in the manner expressly
provided above or in paragraph 16.  All other rights and obligations of the
Company and Employee under this Agreement shall cease as of the effective date
of termination, except that the Company's obligations under paragraph 10 herein
and Employee's obligations under paragraphs 5, 6, 7, 8, 9 and 11 herein shall
survive such termination in accordance with their terms.

             5.          Return of Company Property.  All records, designs,
patents, business plans, financial statements, manuals, memoranda, lists and
other property delivered to or compiled by Employee by or on behalf of the
Company (including the Company’s subsidiaries) or their representatives, vendors
or customers which pertain to the business of the Company (including the
Company’s subsidiaries) shall be and remain the property of the Company, as the
case may be, and be subject at all times to their discretion and control. 
Likewise, all correspondence, reports, records, charts, advertising materials
and other similar data pertaining to the business, activities or future plans of
the Company (including the Company’s subsidiaries) that is collected by Employee
shall be delivered promptly to the Company without request by it upon
termination of Employee's employment.

             6.          Inventions.  Employee shall disclose promptly to the
Company any and all significant conceptions and ideas for inventions,
improvements and valuable discoveries, whether patentable or not, which are
conceived or made by Employee, solely or jointly with another, during the period
of employment or within one (1) year thereafter, and which are directly related
to the business or activities of the Company (including the Company’s
subsidiaries) and that Employee conceives as a result of his employment by the
Company.  Employee hereby assigns and agrees to assign all his interests therein
to the Company or its nominee.  Whenever requested to do so by the Company,
Employee shall execute any and all applications, assignments or other
instruments that the Company shall deem necessary to apply for and obtain
letters patent of the United States or any foreign country or to otherwise
protect the Company's interest therein.

             7.          Trade Secrets.  Employee agrees that he will not,
during or after the term of this Agreement with the Company, disclose the
specific terms of the Company's (including the Company’s subsidiaries)
relationships or agreements with their respective significant vendors or
customers or any other significant and material trade secret of the Company
(including the Company’s subsidiaries), whether in existence or proposed, to any
person, firm, partnership, corporation or business for any reason or purpose
whatsoever.

             8.          Disclosure of Information.  Employee agrees that for a
period of three (3) years after the date hereof or during the Term of this
Agreement and for a period of three (3) years thereafter, whichever is longer,
without the prior written consent of the Company, Employee shall not, directly
or indirectly, through any form of ownership, in any individual or
representative or affiliated capacity whatsoever, except as may be required by
law, reveal, divulge, disclose or communicate to any person, firm, association,
corporation or other entity in any manner whatsoever information of any kind,
nature or description concerning: (i) the names of any prior or present
suppliers or customers with respect to the Business, (ii) the prices for
products or services with respect to the Business, (iii) the names of personnel
with respect to the Business, (iv) the manner of operation with respect to the
Business, (v) the plans, trade secrets, or other data of any kind, nature or
description, whether tangible or intangible, with respect to the Business, or
(vi) any other financial, statistical or other information regarding the
business acquired by the Company that the Company designates or treats as
confidential or proprietary.  The agreements set forth herein shall not apply to
any information that at the time of disclosure or thereafter is generally
available to and known by the public (other than as a result of a disclosure
directly or indirectly by Employee in violation of this Agreement).  Without
regard to whether any or all of the foregoing matters would be deemed
confidential, material or important, the parties hereto stipulate that as
between them, the same are important, material and confidential and gravely
affect the effective and successful conduct of the Business and its goodwill.

 

             9.          Noncompetition.  (a) Employee agrees that during the
Term of this Agreement and, upon termination of Employee’s employment by the
Company for a period of three (3) years thereafter, he shall not:

             (i)          Call upon, solicit, divert, take away or attempt to
call upon, solicit, divert or take away any existing (or those existing within
one (1) year prior to that time) customers, suppliers, businesses, or accounts
of the Company (including the subsidiaries thereof) in connection with any
business substantially similar to the Business;

             (ii)         call upon, hire, attempt to hire, contact or solicit
with respect to hiring (for Employee or on behalf of another) any person who is,
at that time, or who has been within one (1) year prior to that time, an
employee of the Company (including the subsidiaries thereof) in a managerial or
sales capacity, provided that Employee shall be permitted to call upon and hire
any member of his immediate family;

             (iii)        Lend credit, money or reputation for the purpose of
establishing or operating a business substantially similar to the Business in
the territory defined as 100 miles in and around the Company’s and its
affiliates’ operations (the “Territory”);

             (iv)       Do any act that Employee knew or reasonably should have
known might directly injure the Company in any material respect or that might
divert customers, suppliers or employees from the Business; and

             (v)        Without limiting the generality of the foregoing
provisions, conduct a business substantially similar to the Business under the
name “F.Y.I. Incorporated” or any other trade names, trademarks or service marks
heretofore used by the Company or its affiliates.

             In the course of Employee’s employment with the Company, Employee
will become exposed to certain of the Company’s confidential information and
business relationships, which the above covenants are designed to protect.  The
covenants in subsections (i) through (v) are intended to restrict Employee from
competing in any manner with the Company or the Business in the activities that
have heretofore been carried on by the Company or its affiliates.  The
obligations set forth in subsections (i) through (v) above shall apply to
actions by Employee, through any form of ownership, and whether as principal,
officer, director, agent, employee, employer, consultant, stockholder or holder
of any equity security (beneficially or as trustee of any trust), lender,
partner, joint venturer or in any other individual or representative or
affiliated capacity whatsoever.  However, none of the foregoing shall prevent 
Employee from being the holder of up to 5.0% in the aggregate of any class of
securities of any corporation engaged in the activities described in subsection
(i) through (v) above, provided that such securities are listed on a national
securities exchange or reported on the Nasdaq National Market.

 

             10.        Indemnification.  In the event Employee is made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by the
Company against Employee), by reason of the fact that he is or was performing
services under this Agreement, then the Company shall indemnify Employee against
all expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by Employee in connection
therewith.  In the event that both Employee and the Company are made a party to
the same third-party action, complaint, suit or proceeding, the Company agrees
to engage competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and the Company shall pay all attorneys'
fees of such separate counsel.  Further, while Employee is expected at all times
to use his best efforts to faithfully discharge his duties under this Agreement,
Employee shall not be held liable to the Company for errors or omissions made in
good faith where Employee has not exhibited negligence or performed criminal and
fraudulent acts which damage the business of the Company.

             11.        No Prior Agreements.  Employee hereby represents and
warrants to the Company that the execution of this Agreement by Employee and his
employment by the Company and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former employer, client or any
other person or entity.  Further, Employee agrees to indemnify the Company for
any claim, including, but not limited to, attorneys' fees and expenses of
investigation, by any such third party that such third party may now have or may
hereafter come to have against the Company based upon or arising out of any
non-competition agreement, invention or secrecy agreement between Employee and
such third party which was in existence as of the date of this Agreement.

             12.        Assignment; Binding Effect.  Employee understands that
he has been selected for employment by the Company on the basis of his personal
qualifications, experience and skills.  Employee agrees, therefore, he cannot
assign all or any portion of his performance under this Agreement and the
Company agrees not to assign all or any portion of its obligations under this
Agreement (other than to a successor as a result of a Change in Control). 
Subject to the preceding, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

             13.        Complete Agreement.  This Agreement is not a promise of
future employment.  Employee has no oral representations, understandings or
agreements with the Company or any of its officers, directors or representatives
covering the same subject matter as this Agreement.  This written Agreement is
the final, complete and exclusive statement and expression of the agreement
between the Company and Employee and of all the terms of this Agreement, and it
cannot be varied, contradicted or supplemented by evidence of any prior or
contemporaneous oral or written agreements.  This Agreement may not be later
modified except by a further writing signed by a duly authorized officer of the
Company and Employee, and no term of this Agreement may be waived except by
writing signed by the party waiving the benefit of such term.

             14.        Notice.  Whenever any notice is required hereunder, it
shall be given in writing addressed as follows:

 

To the Company: F.Y.I. Incorporated   3232 McKinney Avenue   Suite 1000  
Dallas, Texas 75204   Attn:  President     with a copy to: F.Y.I. Incorporated  
3232 McKinney Avenue   Suite 1000   Dallas, Texas 75204   Attn:  General Counsel
    with a copy to: Locke Liddell & Sapp   2200 Ross Avenue   Suite 2200  
Dallas, Texas 75201   Attn:  Charles C. Reeder, Esq.     To Employee: Ronald
Zazworsky   456 Ivy Park Lane   Atlanta, Georgia 30342

Notice shall be deemed given and effective three (3) days after the deposit in
the United States mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, or when actually received.  Either
party may change the address for notice by notifying the other party of such
change in accordance with this paragraph 14.

             15.        Severability; Headings.  If any portion of this
Agreement is held invalid or inoperative, the other portions of this Agreement
shall be deemed valid and operative and, so far as is reasonable and possible,
effect shall be given to the intent manifested by the portion held invalid or
inoperative.  The paragraph headings herein are for reference purposes only and
are not intended in any way to describe, interpret, define or limit the extent
or intent of the Agreement or of any part hereof.

 

             16.        Arbitration.  Any unresolved dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before a panel of three (3) arbitrators in Dallas,
Texas, in accordance with the rules of the American Arbitration Association then
in effect.  The arbitrators shall not have the authority to add to, detract
from, or modify any provision hereof nor to award punitive damages to any
injured party.  The arbitrators shall have the authority to order back-pay,
severance compensation, vesting of options (or cash compensation in lieu of
vesting of options), reimbursement of costs, including those incurred to enforce
this Agreement, and interest thereon in the event the arbitrators determine that
Employee was terminated without disability or good cause, as defined in
paragraphs 4(b) and 4(c), respectively, or that the Company has otherwise
materially breached this Agreement.  A decision by a majority of the arbitration
panel shall be final and binding.  Judgment may be entered on the arbitrators'
award in any court having jurisdiction.  The costs of any arbitration proceeding
shall be borne by the party or parties not prevailing in such proceeding as
determined by the arbitrators.

             17.        Governing Law.  This Agreement shall in all respects be
construed according to the laws of the State of Texas.

             18.        Counterparts.  This Agreement may be executed
simultaneously in two (2) or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument.

             19.        Attorneys' Fees.  In the event of any litigation or
arbitration arising under or in connection with this Agreement, the prevailing
party shall be entitled to reasonable attorneys' fees as determined by the court
or arbitration panel, as the case may be.  Each party to this Agreement
represents and warrants that it has been represented by counsel in the
negotiation and execution of this Agreement, including without limitation the
provisions set forth in this paragraph 19.

             20.        Change in Control.

             (a)         Unless he elects to terminate this Agreement pursuant
to (c) below, Employee understands and acknowledges that the Company may be
merged or consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder.

             (b)        In the event of a pending Change in Control wherein the
Employee has not received written notice at least fifteen (15) business days
prior to the anticipated closing date of the transaction giving rise to the
Change in Control from the successor to all or a substantial portion of the
Company’s business and/or assets that such successor is willing as of the
closing to assume and agree to perform the Company’s obligations under this
Agreement in the same manner and to the same extent that the Company is hereby
required to perform, such Change in Control shall be deemed to be a termination
of this Agreement by the Company and the amount of the lump-sum severance
payment due to Employee shall be 3 times Employee’s annual salary immediately
prior to the Change in Control and the non-competition provisions of paragraph 9
shall not apply whatsoever.  Payment shall be made either at closing of the
transaction if notice is served at least five (5) days before closing or within
ten (10) days of Employee’s written notice.

 

             (c)         In any Change in Control situation in which Employee
has received written notice from the successor to the Company that such pending
successor is willing to assume the Company’s obligations hereunder or Employee
receives notice after (or within fifteen (15) business days prior to) the Change
in Control that Employee is being terminated, Employee may nonetheless, at his
sole discretion, elect to terminate this Agreement by providing written notice
to the Company at any time prior to closing of the transaction and up to two (2)
years after the closing of the transaction giving rise to the Change in
Control.  In such case, the amount of the lump-sum severance payment due to
Employee shall be 3 times Employee’s annual salary in effect immediately prior
to the Change in Control and the non-competition provisions of paragraph 9 shall
all apply.  Payment shall be made either at closing if notice is served at least
five (5) days before closing or within ten (10) days of written notice by
Employee.

             (d)        For purposes of applying paragraph 4 under the
circumstances described in (b) and (c) above, the effective date of termination
will be the later of the closing date of the transaction giving rise to the
Change in Control or Employee’s notice as described above, and all compensation,
reimbursements and lump-sum payments due Employee must be paid in full by the
Company at such time.  Further, Employee will be given sufficient time in order
to comply with then Securities and Exchange Commission’s regulations to elect
whether to exercise and sell all or any of his vested options to purchase Common
Stock of the Company, including any options with accelerated vesting under the
provisions of the Company's 1995 Stock Option Plan, as amended or any warrants,
such that he may convert the options or warrants to shares of Common Stock of
the Company at or prior to the closing of the transaction giving rise to the
Change in Control, if he so desires.

             (e)         A "Change in Control" shall be deemed to have occurred
if:

             (i)          any person, other than the Company or an employee
benefit plan of the Company, acquires directly or indirectly the Beneficial
Ownership (as defined in Section 13(d) of the Securities Exchange Act of 1934,
as amended) of any voting security of the Company and immediately after such
acquisition such person is, directly or indirectly, the Beneficial Owner of
voting securities representing 30% or more of the total voting power of all of
the then-outstanding voting securities of the Company;

             (ii)         the individuals (A) who, as of the closing date of the
Company's initial public offering, constitute the Board of Directors of the
Company (the "Original Directors") or (B) who thereafter are elected to the
Board of Directors of the Company and whose election, or nomination for
election, to the Board of Directors of the Company was approved by a vote of at
least two-thirds (2/3) of the Original Directors then still in office (such
directors becoming "Additional Original Directors" immediately following their
election) or (C) who are elected to the Board of Directors of the Company and
whose election, or nomination for election, to the Board of Directors of the
Company was approved by a vote of at least two-thirds (2/3) of the Original
Directors and Additional Original Directors then still in office (such directors
also becoming "Additional Original Directors" immediately following their
election), cease for any reason to constitute a majority of the members of the
Board of Directors of the Company;

 

             (iii)        the stockholders of the Company shall approve a
merger, consolidation, recapitalization or reorganization of the Company, a
reverse stock split of outstanding voting securities of the Company, or
consummation of any such transaction if stockholder approval is not sought or
obtained, other than any such transaction which would result in at least 75% of
the total voting power represented by the voting securities of the surviving
entity outstanding immediately after such transaction being Beneficially Owned
by the holders of at least 75% of outstanding voting securities of the Company
immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or

             (iv)       the stockholders of the Company shall approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or a substantial portion of the Company's assets (i.e.,
50% or more of the total assets of the Company (including the Company’s
subsidiaries)).

             (f)         If any portion of the severance benefits, Change in
Control benefits or any other payment under this Agreement, or under any other
agreement with, or plan of the Company, including but not limited to stock
options, warrants and other long-term incentives (in the aggregate “Total
Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code, as amended (or any similar tax that may hereafter be imposed) or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Employee shall be entitled to receive from the
Company an additional payment (the “Gross-up Payment”) in an amount such that
the net amount of Total Payments and Gross-up Payment retained by the Employee,
after the calculation and deduction of all Excise Tax on the Total Payments and
all federal, state and local income tax, employment tax and Excise Tax on the
Gross-up Payment, shall be equal to the Total Payments.

             For purposes of this paragraph Employee’s applicable Federal, state
and local taxes shall be computed at the maximum marginal rates, taking into
account the effect of any loss of personal exemptions resulting from receipt of
the Gross-Up Payment.

             All determinations required to be made under this paragraph 20,
including whether a Gross-Up Payment is required under this paragraph, and the
assumptions to be used in determining the Gross-Up Payment, shall be made by the
Company’s current independent accounting firm, or such other firm as the Company
may designate in writing prior to a Change in Control (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and
Employee within twenty business days of the receipt of notice from Employee that
there will likely be a Change in Control, or such earlier time as is requested
by the Company.  In the event that the Accounting Firm is serving as accountant
or auditor for the party effecting the Change in Control or is otherwise
unavailable, Employee (together with all other employees with comparable
appointment rights in their respective employment agreements such that all such
employees may collectively select a single accounting firm) may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm with respect to
such determinations described above shall be borne solely by the Company.

             Employee agrees (unless requested otherwise by the Company) to use
reasonable efforts to contest in good faith any subsequent determination by the
Internal Revenue Service that Employee owes an amount of Excise Tax greater than
the amount determined pursuant to this paragraph; provided, that Employee shall
be entitled to reimbursement by the Company (on an after tax basis) of all fees
and expenses reasonably incurred by Employee in contesting such determination. 
In the event the Internal Revenue Service or any court of competent jurisdiction
determines that Employee owes an amount of Excise Tax that is greater than the
amount previously taken into account and paid under this Agreement (such
additional Excise Tax being the “Additional Excise Tax”), the Company shall
promptly pay to Employee the amount of such shortfall.  In the case of any
payment that the Company is required to make to Employee pursuant to the
preceding sentence (a “Later Payment”), the Company shall also pay to Employee
an additional amount such that after payment by Employee of all of Employee’s
applicable Federal, state and local taxes, including any interest and penalties
assessed by any taxing authority, on the Later Payment, Employee will retain
from the Later Payment an amount equal to the Additional Excise Tax, which
Employee shall use to pay the Additional Excise Tax.

[Balance of page intentionally left blank]

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the day and year first above written.

      F.Y.I. INCORPORATED           By:  

--------------------------------------------------------------------------------

  Title:           EMPLOYEE:          

--------------------------------------------------------------------------------

  RONALD ZAZWORSKY    

 